Citation Nr: 0415519	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  02-06 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits, in the calculated amount of $6,320.38.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who 
served on active duty from February 1946 to April 1947.  He 
died in March 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 decision of the Committee on 
Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which granted a partial waiver of $760 of an 
initial indebtedness in the amount of $7,380.38.  Later the 
same month, based on unreimbursed medical expenses for 2001, 
the debt was reduced another $300 to the above calculated 
amount of $6,320.38.

In April 2002, the appellant testified at a hearing at the 
RO; a copy of the transcript is associated with the record.  
In February 2004, the appellant withdrew her request for a 
Board hearing.  See 38 C.F.R. § 20.704 (2003).


FINDINGS OF FACT

1.  In March 1997, the appellant was granted death pension 
benefits, based on no other income except Social Security 
benefits.

2.  The RO notified the appellant at the time of the original 
award, as well as subsequent correspondence, that the amount 
of, and her continued eligibility for, death pension benefits 
was based on countable annual income, and that she should 
notify VA of any change in her income.

3.  Evidence was received in 2001 that the appellant had been 
receiving retirement income in addition to Social Security 
benefits, since November 1996.

4.  In September 2001, the RO proposed to adjust the 
appellant's death pension benefits effective November 1, 1996 
as a result of the appellant's failure to report her 
retirement income.  This action created an initial 
overpayment of $7,380.38, which has been reduced to 
$6,320.38.

5.  The overpayment was created by the appellant's failure to 
promptly and correctly report the receipt of retirement 
income, despite having been advised to fully disclose all 
sources of countable income to VA and that an overpayment 
would likely result from failure to report the income. 


CONCLUSION OF LAW

The appellant's actions constituted bad faith, precluding 
further consideration of waiver of recovery of an overpayment 
of death pension benefits in the amount of $6,320.38.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963a, 
1.965 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002), became effective.  This liberalizing legislation 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim and provides that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  However, these changes are not 
applicable to claims such as the one decided here.  See 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).  Furthermore, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002).  

In October 1996, the RO received the appellant's application 
for death pension benefits.  On her application, the 
appellant indicated that she had no other income except 
Social Security benefits.  In March 1997, the RO granted the 
appellant death pension benefits, effective from November 1, 
1996.  In the March 1997 award letter, the RO noted that the 
award was based on the fact that she reported no earned or 
retirement income and only Social Security income and advised 
the appellant that her receipt of pension benefits was 
directly related to her countable income, and of her 
responsibility to promptly report any changes in her income 
and that when reporting such income, she was to report the 
total amount and source of all income received as failure to 
do so might result in the creation of an overpayment.  In 
pension adjustment letters dated in February 1998, March 
1999, and March 2000, the RO noted that the pension rate was 
based on no retirement income and only Social Security income 
and advised her to report any changes in income to prevent an 
overpayment of benefits.

In March 2001 letters, the RO indicated that it was 
performing an income verification match with the Internal 
Revenue Service (IRS), as the IRS had reported that she had 
received retirement income since November 1996.  In a March 
2001 VA Form 21-4138, the appellant stated that she did 
receive $95.70 a month in retirement income; and that, when 
she filled out her claim form for pension benefits, she 
thought that her retirement income was included on the form 
and that she had not knowingly tried to not report it.  She 
asked the RO to make any adjustment to her pension.  In June 
2001, the appellant asked VA to stop sending her pension 
payments.

In a September 2001 letter, the RO proposed to adjust the 
appellant's death pension benefits effective November 1, 1996 
as a result of the appellant's failure to report her 
retirement income.  The same month, the appellant requested 
immediate adjustment to her pension and waived due process.  
In November 2001, the RO reduced her pension benefits.  In 
December 2001, the Debt Management Center (DMC) notified the 
appellant of the creation of an overpayment of $7,380.38 and 
advised her of her appellate rights to include a waiver of 
indebtedness.  

In December 2001, the appellant requested a waiver of 
recovery of the overpayment due to financial hardship.  In a 
January 2002 decision, the Committee granted a partial waiver 
of $760 because the appellant had requested an immediate 
reduction in her benefits in March 2001, but VA delayed until 
November 2001 to adjust her award, thereby allowing the debt 
to increase.  For the remainder of the debt $6,620.38, the 
Committee determined that there was bad faith involved in the 
creation of the indebtedness on the grounds that she 
exercised bad faith to obtain, retain, or use VA benefits of 
this part of the debt by willfully failing to report her 
retirement income.  Later the same month, based on 
consideration of unreimbursed medical expenses for 2001, her 
indebtedness was reduced another $300 to the above-calculated 
amount of $6,320.38.

At her April 2002 hearing, the appellant stated that she 
understood that the overpayment was due to failure to report 
her retirement income of $95.70 a month; she was not sure why 
she put her Social Security income but did not put her 
retirement income on her application; that she had no intent 
to defraud the government; and that repayment of the debt 
would result in a financial hardship.  Her representative 
asked that an audit be performed.  

In April 2002, the RO provided the appellant with the 
requested audit.  Later, in March 2002, the RO provided an 
addendum because of the January 2002 decision reducing the 
debt by another $300, due to an adjustment for unreimbursed 
medical expenses for 2001.

Analysis

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any of the indebtedness where any one 
of the following elements is found to exist: (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c) 
(West 2002); 38 C.F.R. § 1.965(b) (2003).

A debtor's conduct is deemed to constitute bad faith "if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government."  A debtor exhibits lack 
of good faith where the debtor's conduct shows an "absence of 
an honest intention to abstain from taking unfair advantage 
of the ... Government."  The Board also notes that any 
misrepresentation of material fact must be "more than non-
willful or mere inadvertence."  38 C.F.R. § 1.965(b) (2003).

A party who is receiving pension must notify VA of any 
material change or expected change in income that would 
affect entitlement to receive, or the rate, of the benefit 
being paid.  The notice must be made when the recipient 
acquires knowledge that she will begin to receive additional 
income.  38 C.F.R. § 3.660(a)(1) (2003).

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  
Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) 
(West 2002); 38 C.F.R. § 1.965(b) (2003).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994) (citing 38 C.F.R. § 
1.965).

Bad faith is defined in VA regulations as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b) (2003); see Richards v. Brown, 9 Vet. App. 
255 (1998).

Turning to the facts of this case, in January 2002, the 
Committee denied the appellant's request for waiver of 
recovery of a $6,620.38 overpayment for the period from 
November 1996 to April 2001, because there was bad faith 
involved in the creation of the indebtedness.  The Board 
concurs that the appellant acted in bad faith in not 
reporting her retirement income.  As noted above, the 
appellant was repeatedly instructed to report income and any 
changes in income and advised that her pension award was 
based on income from Social Security alone and no retirement 
income.  Thus, she was well aware of her obligation to report 
all sources of income fully and of the relationship between 
receipt of such income and her VA death pension entitlement, 
yet she did not report her retirement income until she was 
notified in March 2001 that the IRS had indicated that she 
had been receiving such additional income since November 
1996.

The evidence of record establishes that the appellant's 
failure to report her retirement income was not mere 
inadvertence.  At her April 2002 hearing, the appellant 
stated that she understood that the overpayment was due to 
failure to report her retirement income of $95.70 a month; 
but she was not sure why she put her Social Security income 
but did not put her retirement income on her application, 
claiming it was not intentional.  The record shows that she 
did not report her retirement income at the time of first 
receipt in November 1996 or following the initial award in 
March 1997, or adjustments in February 1998, March 1999, and 
March 2000.  It was not until after an income verification 
match was done with the IRS in March 2001, that she admitted 
that she was receiving monthly retirement income.

Upon review, the Board finds that the appellant knew she had 
to report all of her income; she knew the consequences of 
failing to report it.  Her failure to report the receipt of 
retirement income was the direct cause of the overpayment of 
VA benefits and represents a willful intention on her part to 
seek an unfair advantage.

In view the above, the Board concludes that the appellant's 
actions constituted bad faith as shown by a willful intent to 
seek an unfair advantage.  Accordingly, further consideration 
of her waiver claim under the standard of equity and good 
conscience is barred by statute.  38 U.S.C.A. § 5302(c); 38 
C.F.R. §§ 1.962, 1.963a, 1.965 (2002) (directing that 
considerations of equity and good conscience are inapposite 
where fraud, misrepresentation or bad faith is found).  The 
Board has carefully reviewed the entire record in this case 
and finds that the evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $6,320.38 is 
denied.


	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



